DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Claims 1-3 are examined in the instant office action odf which claims 1-3 have been amended. It is noted claims 4-10 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, instant claim 1 was amended with the limitation of “shear processability of 1 mm or less maximum length of crack formed during a shearing process of the cold rolled steel sheet”. However, it is unclear if it is missing a term such as the term “than” between “less” “maximum” since it is unclear what is being claimed by the amended phrase as it is written. In addition, it is unclear how “shear processability” can be “1 mm or less” since the specification describes the steel as having high “shear processability”. From what is provided in the specification, the range of 1 mm or less which is required of “shear processabilty” appears to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0340898 A1 of Takashima (.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
0.05 – 0.10
0.05% to 0.15% C
Si
0.01 – 0.5 
0.10% to 0.90% Si
Mn
1.2 – 2.0
1.0% to 2.0% Mn
Al
0.01 – 0.1
0.01% to 0.10% Al
Cr
0.05 – 0.3 
0.50% or less Cr
B
0.003 – 0.0010
0.0030% or less B
Mo
0.005 – 0.2
0.50% or less Mo
P
0.001 – 0.05
0.005% to 0.05% P
S
0.001 – 0.01
0.0050% or less S
N
0.001 – 0.01
0.0050% or less N
Nb
0.005 – 0.08
0.010% to 0.100% Nb
Ti
0.005 – 0.12
0.10% or less Ti
V
0.0.005 – 0.2
0.10% or less V
Fe + impurities
Balance
Balance







Regarding claim 1, US 2013/0340898 A1 of Takashima (US'898) which is cited in the IDS dated 09/04/2019 teaches {abstract, [0022]-[0042]} “a high-strength cold-rolled steel sheet having excellent formability, excellent ductility, excellent hole expansibility, and high yield ratio and a method for producing the same” wherein the steel has a chemical composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
US’898 teaches “[0064] A main mechanism for strengthening the cold-rolled steel sheet according to the present invention is precipitation hardening by the precipitation of carbides” [0052] Niobium (Nb) reacts with C and N to produce a carbide and a carbonitride and contributes to an increase in yield ratio and strengthening. [0055] Titanium (Ti), as well as Nb, can form fine carbonitrides to contribute to an increase in strength and therefore is an element which may be contained as required” “[0077] Ferrite transformation is promoted and fine, stable alloy carbides are precipitated by rapid cooling to a ferrite zone after the end of hot rolling, whereby high-strengthening can be accomplished.” thereby reading on the amended limitation of “a microstructure comprising: at least one of carbides, nitrides, and carbonitrides” of the instant claim since once skilled in the art recognizes that ferrite transformation and the presence of carbides would be part of the microstructure of the steel.
Regarding claimed formulas (1) and (2) and their ranges of the instant claims, it is noted that the prior art does not explicitly teach of the limitations. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Moreover, Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. See MPEP § 2144.05 II.
Regarding the amendment of the instant claim of “a shear processability of 1 mm or less maximum length of crack formed during a shearing process of the cold rolled steel sheet”, as noted above, the amended limitation is unclear. Nonetheless, the term “during a shearing process” in the instant limitation means that the instant claim recites a capability of the steel sheet undergoing a specific process step that occurs in the future. In other words, the limitation is directed to the sheet undergoing a specific future processing of shearing and then having a property. Therefore, the instant limitation is directed to a capability or a product-by-process limitation of the steel sheet.
It is noted that the prior art does not explicitly teach of this instant limitation. 
Nevertheless, since the prior art teaches a substantially identical steel sheet (see analysis of claim 1), the steel of the prior art would be capable of attaining the properties of the instant claims. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
In the alternative, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the limitations or capabilities as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) b) the claimed and prior art products are identical or substantially identical in structure and c) the claimed and prior art products are produced by identical or substantially identical processes [The prior art teaches A) [0072] “the steel slab is reheated to a temperature of 1,150° C. to 1,270° C”, B) [0072]-[0074] Hot-Rolling Start Temperature: 1,150° C. to 1,270° C, Finishing Delivery Temperature: 830° C. to 950° C, C) rapid cooling to a second cooling temperature in the range of 650° C. to 750° C. is performed at a third average cooling rate of 20° C./s or more, and air cooling is then performed in a temperature range from the second cooling temperature to 650° C. for a second cooling time of 2 s or more, Coiling Temperature: 450° C. to 650° C, E) Pickling Step and Cold Rolling Step, see [00792]-[0095] cold rolling from 3.2 mm to 1.4 mm  which reads on the instant process steps of making the instant steel sheet as laid out in the instant specification of a) reheating a steel slab to a temperature of 1200° C. to 1350° C, b) hot rolling the heated steel slab within a temperature range of 850° C. to 1150° C. to form a hot rolled steel sheet, c) after the hot rolling, cooling the hot rolled steel sheet to a temperature of 550° C. to 750° C. and coiling the cooled hot rolled steel sheet; and d) after the coiling, pickling the hot rolled steel sheet and cold rolling the hot rolled steel sheet.] Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Regarding claim 2, the prior art teaches [0068] The high-strength cold-rolled steel sheet according to the present invention preferably contains Nb-containing precipitates with an average grain size of 0.10 μm or less. [0100] A method for measuring the average grain size of Nb-containing precipitates (carbides) was as follows: ten fields of view of a thin film prepared from each obtained steel sheet were observed with a transmission electron microscope (TEM) (a photograph enlarged to a magnification of 500,000×) and the average grain size of each precipitated carbide was determined. When the carbides were spherical, the diameter thereof was defined as the average grain size. When the carbides were elliptical, the major axis a of each carbide and a minor axis b perpendicular to the major axis were measured and the square root of the product a×b of the major axis a and the minor axis b was defined as the average grain size. This reads on the instant limitation of “the carbides, the nitrides, and the carbonitrides have an average size within a range of 10 nm to 50 nm” since the claimed ranges lie within or overlap the range provided by the prior art – 0.10 micron or less of the prior art would translate to 100 nm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 3, the prior art teaches that its steel sheet has [0042] “a tensile strength of 590 MPa or more” thereby reading on the claimed limitation of “a tensile strength of 1200 MPa or greater”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis of claim 1 above) b) the claimed and prior art products are identical or substantially identical in structure (see structure analysis of claim 5 below) and c) the claimed and prior art products are produced by identical or substantially identical processes [The prior art teaches A) [0072] “the steel slab is reheated to a temperature of 1,150° C. to 1,270° C”, B) [0072]-[0074] Hot-Rolling Start Temperature: 1,150° C. to 1,270° C, Finishing Delivery Temperature: 830° C. to 950° C, C) rapid cooling to a second cooling temperature in the range of 650° C. to 750° C. is performed at a third average cooling rate of 20° C./s or more, and air cooling is then performed in a temperature range from the second cooling temperature to 650° C. for a second cooling time of 2 s or more, Coiling Temperature: 450° C. to 650° C, E) Pickling Step and Cold Rolling Step, see [00792]-[0095] cold rolling from 3.2 mm to 1.4 mm  which reads on the instant process steps of making the instant steel sheet as laid out in the instant specification of a) reheating a steel slab to a temperature of 1200° C. to 1350° C, b) hot rolling the heated steel slab within a temperature range of 850° C. to 1150° C. to form a hot rolled steel sheet, c) after the hot rolling, cooling the 
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-10 of copending Application No. 15/781911 (reference application). Examiner is using US 2018/0355453 A1 for comparison of claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teaches a ultra-high-strength steel sheet having high phosphatability and hole expandability having substantially identical composition. 
In addition, claims 6-10 of the reference application reveal a substantially identical manufacturing process of making the steel sheet as that of the instant specification leading one skilled in the art to expect the steel to have similar properties as claimed in the instant claims. 
Regarding claimed formulas (1) and (2) and their ranges of the instant claims, it is noted that the claims of the reference application does not explicitly teach of the limitations. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-10 of copending Application No. 15/781,889 (reference application). Examiner is using US 2019/0003002 A1 for comparison of claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teaches a ultra-high-strength steel sheet having high phosphatability and hole expandability having substantially identical composition. 
In addition, claims 6-10 of the reference application reveal a substantially identical manufacturing process of making the steel sheet as that of the instant specification leading one skilled in the art to expect the steel to have similar properties as claimed in the instant claims. 
Regarding claimed formulas (1) and (2) and their ranges of the instant claims, it is noted that the claims of the reference application does not explicitly teach of the limitations. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter of Formulas 1 and 2, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. As noted above, the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Moreover, Where the general conditions of a claim are disclosed in the prior art, it is not In re Austin, et al., 149 USPQ 685, 688. See MPEP § 2144.05 II.
Regarding the arguments directed to Formula 1 and Formula 2 and its criticality and unexpected results due to it, Applicant's arguments have been fully considered but they are not persuasive.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, there is no data in the instant specification that clearly demonstrates the criticality of the claimed range and therefore the claimed range is deemed obvious over the prior art teachings.
In the instant case, Applicant argues that Fig. 1 of the present application provides evidence of criticality. However, that is not the case. Closer look at Fig. 1 teaches that the area that the ranges of Formula 1 and Formula 2 overlap is not only limited to samples of “inventive steel” but also contains samples of “Comparative Steel”. In addition, Tables 1 and 2 recite 10 comparative examples (CE 1 to CE 10) and 8 inventive samples (IE 1 to IE 8). Instant claim 1 requires Formula 1 to have a range of 2 – 2.5 and Formula 2 to have a range of 0.2 – 0.5. However, data in Table 3 shows that CE1 which violates the ranges of both Formulas 1 and 2 result in a steel having carbides, nitrides or carbonitrides and with maximum length of cracks to Thus, the order of each and every processing steps is also of great importance in achieving desired microstructures and mechanical properties. Further, the starting materials, even if a small difference, also affect significantly properties of the final steel product including their microstructures and combination of microstructural phases. For example, a microstructure obtained in a previous process step also affects significantly a microstructure that can be obtained in the following process steps.” However, Applicant does not provide any factual evidence as to how it is so as the specification lacks data with respect to the microstructural phases or even order of steps and the prior art would not have the claimed properties. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “solid-solution and precipitation strengthening” “tensile strength” (only claimed in claim 3)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the arguments directed to the transitional phrases, the transitional term "comprising" employed in the instant claims, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. Therefore, the application of the prior art is consistent with the transitional phrase recited in the instant claim.
a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) b) the claimed and prior art products are identical or substantially identical in structure and c) the claimed and prior art products are produced by identical or substantially identical processes.
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.

Regarding the provisional double patent rejections as stated in the prior office action, it is noted that the Applicant did not traverse any of these rejections or point out any specific error with these rejections. Therefore, these provisional rejections are deemed to be proper and are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733